Upon opening the matter this present day unto this Court, by Mr. Allein and Major Blakewey, being of the Complaintants Counsel, it was prayed that the Complainants (having exhibited their Bill into this Court against the Defendants to be relieved for the matters therein contained) may have an Injunction to be awarded against the said Defendants, for stay of their further proceedings at Law until the said Defendants shall answer the Complainant’s Bill, and this Court take other Order to the contrary, Mr. Whitaker and Mr. Hume of Counsel with the Defendants alledged that the matter of fact in the Bill contained was properly determinable only in the Courts of Law; Whereupon and upon reading, considering and debating the several parts of the said Bill, and the equity thereof, It is Ordered That an Injunction be granted to stay the Defendant’s taking out Execution, but that the Partys are at liberty to proceed to Trial, at Law.
Intr.
Thos Lamboll Deputy Register